Case 1:20-cv-01008-SOH Document 15                 Filed 04/27/20 Page 1 of 2 PageID #: 130



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

UNITED STATES OF AMERICA,
for the use and benefit of EL DORADO
GLASS & MIRROR CO.                                                                      PLAINTIFF


v.                                    Case No. 1:20-cv-1008


BES DESIGN/BUILD, LLC and
AEGIS SECURITY INSURANCE COMPANY                                                    DEFENDANTS

                                             ORDER

       Before the Court is Separate Defendant BES Design/Build, LLC’s (“BES”) Motion to

Compel Arbitration and Stay. (ECF No. 9). Plaintiff United States of America, for the use and

benefit of El Dorado Glass & Mirror Co., has responded. (ECF No. 10). The Court finds the

matter ripe for consideration.

       On March 17, 2020, Plaintiff brought this action for various causes of action arising out of

a subcontract between it and BES, a prime contractor on a construction project for the United

States Department of Veterans Affairs. On April 13, 2020, BES filed the instant motion. BES

asserts that Plaintiff’s claims against it in this case are subject to a valid arbitration agreement.

Accordingly, BES asks the Court to compel Plaintiff’s claims against BES to binding arbitration

before the American Arbitration Association and stay Plaintiff’s claims against Separate

Defendant AEGIS Security Insurance Company (“AEGIS”) pending the resolution of the

arbitration. On April 24, 2020, Plaintiff filed a response indicating that it agrees with BES’s

assessment and does not oppose the motion.

       Upon consideration, the Court finds that good cause exists for the motion. Accordingly,

BES’s motion to compel arbitration (ECF No. 9) is hereby GRANTED. Plaintiff’s claims in this
Case 1:20-cv-01008-SOH Document 15                   Filed 04/27/20 Page 2 of 2 PageID #: 131



matter against BES are hereby referred to arbitration in accordance with the parties’ agreement.

This case is hereby STAYED and ADMINISTRATIVELY TERMINATED pursuant to 9

U.S.C. § 3, without prejudice to the parties’ right to move to reopen the proceedings to enforce the

arbitrator’s decision and, if necessary, to allow Plaintiff to proceed on its claims against AEGIS.

       IT IS SO ORDERED, this 27th day of April, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
